

116 HR 2944 IH: Training Acquisition Leaders and Elevating New Talent Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2944IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Cisneros introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish a public-private exchange program for the
			 acquisition workforce.
	
 1.Short titleThis Act may be cited as the Training Acquisition Leaders and Elevating New Talent Act of 2019 or the TALENT Act. 2.Public-private exchange program for the acquisition workforce (a)In generalSubchapter IV of chapter 87 of title 10, United States Code, is amended by adding at the end the following new section:
				
					1749.Public-private exchange program for the acquisition workforce
						(a)Assignment authority
 (1)The Secretary may, by rule, establish a program to be known as the Public-Private Exchange Program for the Acquisition Workforce to temporarily assign a member of the acquisition workforce to a private-sector organization or an employee of a private-sector organization to the Department of Defense if—
 (A)pursuant to an agreement between the Secretary, the private-sector organization, and the individual to be temporarily assigned described in subsection (b); and
 (B)with the consent of the individual to be temporarily assigned. (2)Members of the acquisition workforce are eligible for a temporary assignment under this section as follows:
 (A)Civilians in any of grades GS–12 through GS–15 under the General Schedule or, for employees participating in the demonstration project under section 1762 of this title, the equivalent.
 (B)Members of the armed forces serving in any of pay grades O–3 through O–6. (3)A private-sector organization shall not be considered to have a conflict of interest with the Department of Defense solely because of participation in the program established under this section.
							(b)Agreements
 (1)An agreement entered into under this section shall include the following: (A)The terms and conditions of a temporary assignment.
 (B)In the case of an agreement for the temporary assignment of a member of the acquisition workforce, a requirement that the member of the acquisition workforce, upon completion of the temporary assignment, will—
 (i)if a member of the armed forces, serve in the armed forces for a period equal to twice the length of the temporary assignment (in addition to any other period of obligated service); or
 (ii)if a civilian, serve in the Department of Defense, or elsewhere in the civil service if approved by the Secretary, for a period equal to twice the length of the temporary assignment.
 (C)A provision that if the individual to be temporarily assigned fails to carry out the agreement, such individual shall be liable to the United States for payment of all expenses of the assignment, unless that failure was for good and sufficient reason, as determined by the Secretary of Defense.
 (D)In the case of an agreement for the temporary assignment of a member of the acquisition workforce, language ensuring that such member of the acquisition workforce does not improperly use pre-decisional or draft deliberative information that such member may be privy to or aware of related to Department programing, budgeting, resourcing, acquisition, or procurement for the benefit or advantage of the private-sector organization.
 (2)An amount for which an individual is liable under paragraph (1)(C) shall be treated as a debt due the United States.
 (3)The Secretary may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the individual who is liable for the debt.
 (c)TerminationAn assignment under this section may, at any time and for any reason, be terminated by the Department of Defense or the private-sector organization concerned.
						(d)Duration
 (1)Except as provided in paragraph (2), an assignment under this section shall be for a period of not more than two years, renewable up to a total of four years.
 (2)An assignment under this section may be for a period in excess of two years, but not more than four years, if the Secretary determines that such assignment is necessary to meet critical mission or program requirements.
 (3)A member of the acquisition workforce may not be assigned under this section for more than a total of four years inclusive of all such assignments.
							(e)Status of individuals assigned to private-Sector organizations
 (1)A member of the acquisition workforce who is assigned to a private-sector organization under this section shall be considered, during the period of assignment, to be on detail to a regular duty or work assignment, as applicable, in the Department for all purposes.
 (2)In the case of a civilian member of the acquisition workforce, the written agreement established under subsection (b)(1)—
 (A)shall address the specific terms and conditions related to the civilian member’s continued status as a Federal employee; and
 (B)in the case of an assignment of nine months or longer, shall provide that, if the civilian member successfully completes the assignment (as determined by the Secretary), the civilian member shall be eligible for consideration for placement in a new position under programs of the Department of Defense providing priority placement to certain employees.
 (3)With respect to an assignment of a member of the acquisition workforce under this section, the Secretary—
 (A)may, in the case of a civilian member of the acquisition workforce, provide for the performance, during the member’s absence, of the normal duties and functions of that member by making a temporary or term appointment under general civil service authorities for such appointments;
 (B)shall ensure that the normal duties and functions of the civilian member of the acquisition workforce described in subparagraph (A) can be reasonably performed by other personnel of the Department of Defense without the permanent transfer or permanent reassignment of other personnel of the Department of Defense, including members of the armed forces;
 (C)shall ensure that the normal duties and functions of the acquisition workforce member are not, as a result of and during the course of such temporary assignment, performed or augmented by contractor personnel in violation of the provisions of section 2461 of this title; and
 (D)shall certify that the temporary assignment of the acquisition workforce member will not have an adverse or negative impact on mission attainment, warfighter support, or organizational capabilities associated with the assignment.
 (f)Terms and conditions for private-Sector employeesAn employee of a private-Sector organization who is assigned to a Department of Defense organization under this section—
 (1)shall continue to receive pay and benefits from the private-sector organization from which such employee is assigned and shall not receive pay or benefits from the Department of Defense, except as provided in paragraph (2);
 (2)is deemed to be an employee of the Department of Defense for the purposes of— (A)chapters 73 and 81 of title 5;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18; (C)sections 1343, 1344, and 1349(b) of title 31;
 (D)the Federal Tort Claims Act and any other Federal tort liability statute; (E)the Ethics in Government Act of 1978; and
 (F)chapter 21 of title 41; (3)shall not have access to any trade secrets or to any other nonpublic information which is of commercial value to the private-sector organization from which such employee is assigned;
 (4)may perform work that is considered inherently governmental in nature only when requested in writing by the Secretary of Defense; and
 (5)may not be used to circumvent the provision of section 2461 of this title nor to circumvent any limitation or restriction on the size of the Department’s workforce.
 (g)Prohibition against charging certain costs to the Federal governmentA private-sector organization may not charge the Department or any other agency of the Federal Government, as direct or indirect costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee assigned to a Department organization under this section for the period of the assignment.
 (h)Consideration of training needs for members of the acquisition workforceIn carrying out this section, the Secretary of Defense shall take into consideration how assignments under this section might best be used to help meet the needs of the Department of Defense with respect to the training of members of the acquisition workforce.
 (i)Funding; use of Defense Acquisition Workforce Development FundFunds for the expenses for the program established under this section shall be provided from amounts in the Department of Defense Acquisition Workforce Development Fund. Expenses for the program include—
 (1)notwithstanding section 1705(e)(5) of this title, the base salary of a civilian member of the acquisition workforce assigned to a private-sector organization under this section, during the period of that assignment;
 (2)expenses relating to assignment under this section of a member of the acquisition workforce away from the member’s regular duty station, including expenses for travel, per diem, and lodging; and
 (3)expenses for the administration of the program.. (2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:
					
						
							1749. Public-private exchange program for the acquisition workforce..
 (b)Use of Defense Acquisition Workforce Development FundSection 1705(e)(1) of such title is amended by adding at the end the following new subparagraph:  (C)Amounts in the Fund shall be used to pay the expenses of the Public-Private Exchange Program for the Acquisition Workforce under section 1749 of this title..
			(c)Acquisition workforce employees excluded from public-Private talent exchange
 (1)In generalSection 1599g of such title is amended by adding at the end the following new subsection:  (i)Acquisition workforce employeesAn employee of the Department of Defense who is eligible for the Public-Private Exchange Program for the Acquisition Workforce under section 1749 of this title is not eligible for an assignment under this section..
 (2)ApplicabilitySubsection (i) of section 1599g of title 10, United States Code, as added by paragraph (1), shall not apply to an employee of the Department of Defense who entered into an agreement under that section before the date of the enactment of this Act.
				